Per Curiam:

This cause is remanded to the district court with direction to modify its judgment in accordance with the views expressed in the opinion in the case of Stewart v. Smith, ante, p. 77. The fact that in the year 1896 the defendant made a dishonest proposition to the plaintiff concerning the management of the bank did not disprove the testimony of the plaintiff that he was defrauded by the defendant in the sale of his stock in the year 1901. There is evidence in the record of the effective intervention of Bowdish as the defendant’s agent in procuring the sale complained of, when all the parties were together. Other matters discussed in the briefs are insufficient to require a reversal.